      Case: 2:21-mj-00180-EPD Doc #: 11 Filed: 04/16/21 Page: 1 of 1 PAGEID #: 27



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                        :

                                                 :    Case No. 2:21-mj-0180

      v.                                         :

DOUGLAS G. SCHIFER,                              :    Magistrate Judge Elizabeth P. Deavers

                      Defendant.                 :

                                              ORDER

      Upon the parties’ joint motion (ECF No. 10), the Court hereby finds that there is good cause

shown to grant an extension of time to return an Indictment or file an Information. The parties are

in agreement that a brief extension would permit them time to negotiate. The ends of justice served

by the granting of a continuance outweigh the best interests of the public and the defendant in a

speedy trial. A finding of good cause creates excludable time which is consistent with 18 U.S.C. §

3161(h)(7)(A). Accordingly, the Court GRANTS an extension to JUNE 1, 2021, in which to

return an Indictment or Information pursuant to 18 U.S.C. § 3161(b).

               IT IS SO ORDERED.



DATE: April 16, 2021                            /s/ Elizabeth A. Preston Deavers
                                             ELIZABETH PRESTON DEAVERS
                                             UNITED STATES MAGISTRATE JUDGE
